Citation Nr: 0820072	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-39 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for residuals of left 
(minor) shoulder disability, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Dennis L. Comstock, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active service from June 1954 to June 1957.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Seattle, 
Washington, which continued his current rating.

The veteran appeared at a Travel Board hearing in February 
2008 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

At the hearing, the veteran's counsel voiced a desire to 
reopen the claim of entitlement to service connection for a 
right shoulder disorder.  The veteran also asserted 
entitlement to service connection for  a heart disorder, and 
that he experiences left upper extremity neurological 
symptomatology, secondary to his service-connected left 
shoulder disability.  These issues have not been considered 
by the RO, much less denied and timely appealed to the Board.  
So, they are referred to the RO for appropriate action, as 
the Board does not currently have jurisdiction to consider 
them.  See 38 C.F.R. § 20.200 (2007); Godfrey v. Brown, 7 
Vet. App. 398 (1995) (the Board does not have jurisdiction of 
an issue not yet adjudicated by the RO).


FINDING OF FACT

The residuals of the veteran's left (minor) shoulder 
disability are not manifested by a limitation of arm motion 
to 25 degrees from the side, or with ankylosis of 
scapulohumeral articulation.




CONCLUSION OF LAW

The requirements are not met for a rating in excess of 20 
percent for residuals of left (minor) shoulder disability.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.10, 4.69, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010,-5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that specific requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In an April 2004 pre-decision letter, VA notified the veteran 
of the general information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, what 
part VA will attempt to obtain, and of the need to submit all 
pertinent evidence in his possession.  In view of the fact 
the letter was issued prior to the decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the veteran was not 
provided notice of how disability ratings and effective dates 
are assigned.  Further, the veteran was not provided notice 
of the specific elements set forth in the Vazquez decision.  
Nonetheless, the Board finds that the purposes of an adequate 
statutory notice have not been frustrated, as the veteran was 
afforded ample opportunity to meaningfully participate in the 
adjudication of his claim.  See Washington v. Nicholson, 21 
Vet. App. 191 (2007).

First, the Board acknowledges and that such notice errors are 
presumed prejudicial and, once an error is identified, the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the claimant.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  In assessing whether the veteran was 
prejudiced by the absence of a Dingess/Vazquez type notice, 
the Board notes the August 2004 rating decision and the 
October 2005 Statement of the Case set forth the regulatory 
bases on which the veteran's claim was adjudicated, including 
the specific rating criteria that would provide a basis for 
an increased rating.  Further, the veteran is represented by 
an attorney who has demonstrated knowledge of the criteria 
which must be met for an increased rating.  Legal 
representation is a factor that may properly be considered in 
assessing prejudice.  See Andrews v. Nicholson, 421 F.3d 
1278, 1283 (Fed. Cir. 2005).  The combination of these 
factors indicate that a reasonable claimant would  have been 
aware of the criteria necessary to meet or approximate a 
higher rating.  Thus, the Board finds that any error related 
to the absence of a Dingess and Vazquez notice was non-
prejudicial.

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While he may not have received full notice 
prior to the initial decision, after notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims.  Further, the claim was twice 
readjudicated, as shown in the June 2006 and November 2007 
Supplemental Statements of the Case.  The veteran was 
provided the opportunity to present pertinent evidence and 
testimony. In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Historically, an October 2001 rating decision granted service 
connection for calcific peritendinitis and degenerative joint 
disease of the left shoulder.  The veteran's submissions, 
through his attorney, and his testimony at the hearing, 
emphasize his functional loss due to constant chronic pain 
and weakness.  At the hearing, he noted his inability to lift 
objects weighing five pounds or more-and at times, he 
reportedly experienced difficulty even lifting a cup of 
coffee, or simply lifting his left arm.  After the veteran 
noted he helped his wife carry groceries into the house, his 
son explained that he observed the veteran's method of doing 
that: he had to carry the bags at his side-perhaps no more 
than waist high, and he could not lift them onto the table.

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  A distinction is made 
between major (dominant) and minor upper extremities for 
rating purposes.  In the instant case, the examination 
reports note the veteran is right handed, which means that 
his left shoulder is his non-dominant or minor shoulder.

The RO evaluated veteran's left shoulder disability under 
Diagnostic Codes 5010 and 5201.  38 C.F.R. § 4.71a.  
Traumatic arthritis is rated under Diagnostic Code 5003 as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray is rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the joint 
involved.  Further, if the limitation of motion of the joint 
involved is noncompensable, a rating of 10 percent is 
applicable.  Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, but with X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups and 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned.  With X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, a 
10 percent rating is assigned.  Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

A limitation of arm motion is rated under Diagnostic Code 
5201.  The normal range of motion of the shoulder is forward 
elevation (flexion) of 0 to 180 degrees; abduction of 0 to 
180 degrees, external rotation of 0 to 90 degrees and 
internal rotation of 0 to 90 degrees.  38 C.F.R. § 4.71, 
Plate I.  A 20 percent evaluation is warranted for limitation 
of motion of the minor arm when motion is possible to the 
shoulder level or to midway between the side and shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

As already noted, the veteran's left shoulder disability is 
currently rated at 20 percent.  In order to warrant a 30 
percent rating the veteran's left shoulder must meet or 
approximate limitation of motion of the minor arm limited to 
25 degrees from the side; or show evidence of ankylosis, 
either unfavorable, which warrants a 40 percent evaluation, 
or intermediate between unfavorable and favorable, which 
warrants an evaluation of 30 percent.  Id.  Higher ratings 
are also available for impairment of the humerus.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  Thus, the Board will focus on 
whether the veteran's left shoulder manifests either 
pathology.  Unfortunately, the preponderance of the medical 
evidence shows it does not.  38 C.F.R. § 4.7.

At the May 2004 examination, the veteran told the examiner 
that stretching exercises had not provided much relief for 
his symptoms.  He could hold five pounds only for a few 
seconds, and it was very difficult to do any work that 
required holding his arms up, and that he moved his arm 
slower after repetitive use.  He noted he had been retired 
for 20 years or so.

Physical examination revealed no calor, rubor, dolor to 
palpation, or effusion.  Range of shoulder motion on forward 
flexion was to 130 degrees, with onset of pain at 66 degrees; 
abduction to 92 degrees, with onset of pain at 71 degrees; 
external rotation to 49 degrees, with onset of pain at 23 
degrees; and, internal rotation to 49 degrees, with onset of 
pain at 10 degrees.  Five repetitions did not prompt any 
changes in pain.  The examiner noted no change in diagnosis.  

A VA orthopedic clinic entry of June 2004 notes the veteran 
reported complaints essentially the same as he shared with 
the Compensation and Pension examiner in May.  Examination 
revealed flexion to 110 degrees, 20 degrees less than the 
prior month, and abduction to 90 degrees.  Internal rotation 
was to "L5" (sic), and external rotation was to 40 degrees.  
Pain ensued at the end point of all motions.  Lift-off and 
Hoffman's tests were negative.  The examiner noted X-rays 
showed mild to moderate glenohumeral arthritis.

In the April 2005 Notice of Disagreement submitted on behalf 
of the veteran, the attorney noted the X-ray reports and 
stressed the fact that the medical evidence showed the 
veteran' arthritis.  The Board duly notes this, but also 
notes that is the specific pathology for which the veteran is 
rated, and the findings at the May 2004 examination did not 
note pathology that would meet or approximate a rating higher 
than 20 percent.  38 C.F.R. § 4.7.  Pursuant to the veteran's 
request in his Substantive Appeal, he was afforded another 
examination.

The January 2006 fee-basis examination report notes the 
veteran's range of motion was roughly unchanged from the May 
2004 examination: flexion and abduction to 100 degrees, with 
onset of pain at 90 degrees for both motions; and internal 
and external rotation were to 70 degrees, with onset of pain 
at 60 degrees.  The examiner noted the veteran's main 
functional loss was due to pain, which was not increased by 
fatigue, weakness, lack of endurance of incoordination after 
repetitive use.

At the October 2007 examination, the left shoulder 
demonstrated flexion to 82 degrees, with pain at that point; 
abduction to 48 degrees, with pain at that point; and 
internal and external rotation to 52 degrees, with pain at 
the end.  While these values show that the severity of the 
veteran's limitation of motion had increased, it still was 
not such that the 30 percent rating for the minor side was 
approximated, as range of motion still exceeded 25 degrees 
from the side.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5201.  Further, while crepitus and tenderness were noted, the 
examiner noted no weakness, edema, effusion, redness, heat, 
or guarding, and the veteran's symptoms were not increased by 
repetitive use.  The examiner also recommended an MRI 
examination.

In an October 2007 addendum, the examiner noted the MRI 
showed advanced tendinosis/tendinopathy of the supraspinous 
tendon insertion on the deformed superior and superolateral 
humeral head.  The deformity of the humeral head was 
indicative of a previous dislocation.  Essentially, the MRI 
showed significant arthritis in the glenohumeral and 
acromioclavicular joints.  Other than adding bursitis and 
glenohumeral instability, the examiner noted the veteran's 
diagnosis remained the same.

While the MRI showed deformity of the humeral head, there was 
no finding of loss of the humeral head (flail shoulder), 
nonunion of the humerus (false flail joint), or fibrous union 
of the humerus, either of which would warrant a rating higher 
than 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5202.

Diagnostic Code 5200 defines shoulder ankylosis as where the 
scapula and humerus move as one piece.  None of the 
examination reports or outpatient treatment records note a 
finding to the effect that the scapula and humerus of the 
veteran's left shoulder moved as one piece.  The 
representative's response to the November 2007 Supplemental 
Statement of the Case asserted the veteran's left shoulder 
approximated a 30 percent rating because his limitation of 
motion on flexion at the 2007 examination was less than 60 
degrees.  The Board further notes, however, that there must 
also be ankylosis of scapulohumeral articulation, and that 
the Supplemental Statement of the Case omitted noting that 
the 30 percent rating is for the major side.  The minor side 
garners a 20 percent rating for that pathology.  Diagnostic 
Code 5201.  In any event, as noted, there is no medical 
evidence that the veteran's left shoulder manifests any 
ankylosis, as defined by the rating criteria.

The Board acknowledges the veteran's chronic pain and lifting 
limitation.  Nonetheless, while limited, the evidence of 
record notes he can work underneath a car for brief periods 
and perform other chores.  To the extent that he must push a 
lawn mower primarily with his right arm, and the other 
functional loss due to his pain, his 20 percent rating 
compensates that functional loss.  Van Hoose v. Brown, 4 
Vet.App. 361, 363 (1993).  Thus, the probative medical 
evidence shows the veteran's left shoulder disability to more 
nearly approximates a 20 percent rating.  38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201.  
There is no evidence that the veteran's left shoulder 
disability causes a marked impact on any form of employment.  
The numbness and tingling which he described at the hearing 
have not been service connected as part of his left shoulder 
disability, so it may not be factored into the rating of his 
left shoulder symptomatology.  As noted in the Introduction, 
that matter has been referred to the RO for review.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to a rating higher than 20 percent for residuals 
of left (minor) shoulder disability is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


